Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "preheat welding wire" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites “configured to preheat welding wire via electric arc preheating.” The term “configured to” seems to imply structure which is not recited in the claim. It is unclear how the apparatus is intended to be configured to preheat a welding wire. Limitations from the specification are not to be read into the claims. It is not clear what is included in the limitations of “configured to”. 
Claim 16 recites the limitation "preheat welding wire" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 16 recites “configured to preheat welding wire via electric arc preheating.” The term “configured to” seems to imply structure which is not recited in the claim. It is unclear how the apparatus is intended to be configured to preheat a welding wire. Limitations from the specification are not to be read into the claims. It is not clear what is included in the limitations of “configured to”. 
Claims 3-10 and 17-20 are rejected due to their dependency on an indefinite claim. 

Claims 3 and 17 recite “a first region comprising shielding gas where preheating occurs.” It is not clear where the preheating region would be located. The claim only requires 3 electrodes hanging out in an unknown configuration and unknown location. It is unclear what is considered to be the first region as the preheating may not be given patentable weight. Air contains 78% nitrogen and any location where the electrodes are located could be considered to be a region with shielding gas as 78% nitrogen could be a shielding gas mixture. The claim does not provide any limitations on what is considered to be a shielding gas. The claims rely on “configured to” language making the claim limitations ambiguous. While they are supposed to be read in light of the specification, limitations from the specification are not to be read into the claims. There is no claimed structure which make the apparatus specific to the intended use found in the preamble. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, 13-16, 19-20, as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiley et al (US 2012/0183266).

Regarding claim 1, 10 Wiley discloses, an input configured to receive multi-phase power is implicit as the electrode 102, 104, 106 are provided with three phase power. (See Paragraphs [0072], [0094]) a first tungsten electrode (102) connected via a first conductor to the input, wherein the first conductor is configured to conduct a first phase of the multi-phase power received at the input; a second tungsten electrode (104) connected via a second conductor to the input, wherein the second conductor is configured to conduct a second phase of the multi-phase power received at the input; and a third tungsten electrode (106) connected via a third conductor to the input, wherein the third conductor is configured to conduct a third phase of the multi-phase power received at the input. (Each electrode is connected 120 degrees out of phase with each other meaning each one would be connected to the first second and third phase of the power input. (See Paragraph [0095], [0098], [0099] and Fig 5. The claim does not require any limitations specific to preheating a welding wire. Preheating a welding wire is only recited in the preamble, is considered an intended use and should not be given patentable weight. As the three electrodes in Wiley produce an arc, they are considered to meet the limitations of the claim.) 

Regarding claim 2, as the only structural limitations included in the claims are the electrodes being connected to a single phase of a multiphase input, the electrodes in Wiley are configured to preheating a welding wire as the electrodes in Wiley produce an arc. 

Regarding claim 5, the power is three phase. (See Paragraph [0095], [0098], [0099] and Fig 5)

Regarding claim 6, the electrodes are offset from each other by 120 degrees with the wire 10 being fed in between them. (See Paragraph [0095], [0098], [0099] and Fig 5)

Regarding claims 8 and 9, the arcs exist between all three tungsten electrodes. (See Paragraph [0094]-[0099] and Fig 5)

Regarding claim 11, as the only structural limitations of the apparatus are the three tungsten electrodes, Wiley discloses all the limitations of claim 11 and is considered a GMAW as each electrode produces an arc. 

Regarding claim 13, the current is regulated via current control circuitry. (See Paragraph [0100], [0102])

Regarding claim 14, the power operates at 22kHz. (See Paragraph [0098])

Regarding claim 15, Wiley discloses, an input configured to receive multi-phase power is implicit as the electrode 102, 104, 106 are provided with three phase power. (See Paragraphs [0072], [0094]) a first tungsten electrode (102) connected via a first conductor to the input, wherein the first conductor is configured to conduct a first phase of the multi-phase power received at the input; a second tungsten electrode (104) connected via a second conductor to the input, wherein the second conductor is configured to conduct a second phase of the multi-phase power received at the input; and a third tungsten electrode (106) connected via a third conductor to the input, wherein the third conductor is configured to conduct a third phase of the multi-phase power received at the input. (Each electrode is connected 120 degrees out of phase with each other meaning each one would be connected to the first second and third phase of the power input. (See Paragraph [0095], [0098], [0099] and Fig 5. The claim does not require any limitations specific to preheating a welding wire. Preheating a welding wire is only recited in the preamble, is considered an intended use and should not be given patentable weight. As the three electrodes in Wiley produce an arc, they are considered to meet the limitations of the claim.)

Regarding claim 16, as the only structural limitations included in the claims are the electrodes being connected to a single phase of a multiphase input, the electrodes in Wiley are configured to preheating a welding wire as the electrodes in Wiley produce an arc. 

Regarding claim 19, the power is three phase. (See Paragraph [0095], [0098], [0099] and Fig 5)

Regarding claim 20, the electrodes are offset from each other by 120 degrees with the wire 10 being fed in between them. (See Paragraph [0095], [0098], [0099] and Fig 5) The arcs exist between all three tungsten electrodes. (See Paragraph [0094]-[0099] and Fig 5)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al (US 2012/0183266) in view of Han et al (CN 108581156).

The teachings of Wiley have been discussed above. Wiley fails to disclose a first region comprising shielding gas, wherein the electric arc preheating occurs within the first region, a wire guide configured to deliver preheated welding wire from the first region to a workpiece; and a gas connecter configured to deliver shielding gas to the first region around the preheated welding wire delivered to the workpiece.

Han discloses an apparatus having tungsten electrodes in an opposing configuration with a wire guide 4, 5 and a connection for providing the gas as shown by the arrows in Fig 1. The gas flows to the preheating electrode which create an arc, therefore the shielding gas is provided in a preheating region. It would have been obvious to adapt Wiley in view of Han to provide the a first region comprising shielding gas, wherein the electric arc preheating occurs within the first region, a wire guide configured to deliver preheated welding wire from the first region to a workpiece; and a gas connecter configured to deliver shielding gas to the first region around the preheated welding wire delivered to the workpiece, for reducing oxidation during welding and for feeding a welding wire. 

Regarding claim 12, it would have been obvious to provide a contact tip for creating an arc between the welding wire and the workpiece. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/7/2022